Case: 14-14432    Date Filed: 12/28/2015   Page: 1 of 8


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-14432
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:12-cv-01327-MSS-MAP



DANIEL D. STRADER,

                                                           Petitioner-Appellant,

                                  versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,

                                                       Respondents-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (December 28, 2015)

Before WILSON, ROSENBAUM, and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 14-14432     Date Filed: 12/28/2015    Page: 2 of 8


      Petitioner Daniel Strader, a Florida prisoner proceeding pro se, appeals the

district court’s denial of his 28 U.S.C. § 2254 habeas corpus petition. In support of

his claim for habeas relief, Petitioner argues that the district court committed error

under Clisby v. Jones, 960 F.2d 925 (11th Cir. 1992) (en banc), by failing to

address his claim that the Florida Department of Corrections (“FDOC”) violated

his due process rights by retroactively canceling his basic gain-time credits. After

careful review, we vacate and remand for the district court to address Petitioner’s

due process claim.

I. BACKGROUND

      A.     State Criminal Convictions

      In August 1995, a Florida jury convicted Petitioner of 238 offenses

involving racketeering, conspiracy to commit racketeering, and grand theft. The

offenses, which all related to Petitioner’s involvement in a Ponzi scheme, were

committed between June 3, 1989, and April 13, 1994. Following the jury’s

verdict, the Florida court sentenced Petitioner to a total of 45 years’ imprisonment

and 25 years’ probation. Petitioner was taken into custody by the FDOC on

August 22, 1995.




                                           2
                Case: 14-14432       Date Filed: 12/28/2015       Page: 3 of 8


       During the course of Petitioner’s criminal enterprise, the Florida legislature

enacted a statute that provided that basic gain-time 1 could only be applied to

sentences for offenses committed on or after July 1, 1978, and before January 1,

1994. See Fla. Stat. § 944.275(6)(a). The FDOC initially applied basic gain-time

to Petitioner’s sentences for racketeering and conspiracy to commit racketeering

based on its determination that the date of his offenses for basic gain-time purposes

was the date he commenced the offenses—June 3, 1989.

       However, in 2002, the Florida Supreme Court issued the opinion in Young v.

Moore, 820 So. 2d 901 (Fla. 2002), which stated that, for purposes of gain-time,

the date of commission for a continuing felony should be the date of the last overt

act in furtherance of the felony. See id. at 903 n.4. On September 16, 2005, the

FDOC audited Petitioner’s sentences in light of Young, and determined that his

racketeering offenses were committed on the date the offenses ended—April 3,

1994. Because Petitioner’s racketeering offenses continued after January 1, 1994,

the FDOC determined that he was not entitled to basic gain-time. As a result, the

FDOC canceled his basic gain-time credits.




1
  Pursuant to Fla. Stat. § 944.275, the FDOC is authorized to grant deductions in prisoners’
sentences in the form of gain-time. Fla. Stat. § 944.275(1). The statute provides that the FDOC
“shall grant basic gain-time at the rate of 10 days for each month of each sentence imposed on a
prisoner.” See id. § 944.275(4)(a).
                                                3
               Case: 14-14432      Date Filed: 12/28/2015   Page: 4 of 8


      B.     State Mandamus Petition

      In 2010, Petitioner filed a petition for writ of mandamus in the Florida court,

challenging the FDOC’s cancellation of his 15 years of basic gain-time credits.

Specifically, he contended that the FDOC’s calculation of his basic gain-time in

1995 was correct, and that the retroactive application of the Florida Supreme

Court’s decision in Young violated his due process rights and the Ex Post Facto

Clause.

      The Florida court denied his petition, concluding that the cancellation of

Petitioner’s basic gain-time did not violate the Ex Post Facto Clause. The Florida

court explained that, because the date of Petitioner’s offenses was after January 1,

1994, he was not eligible for basic gain-time at the time when the FDOC

mistakenly awarded it to him. Given that Petitioner was never entitled to the basic

gain-time credits, the FDOC’s cancellation of those credits did not violate the Ex

Post Facto Clause. The Florida appellate court subsequently denied Petitioner’s

petition for writ of certiorari.

      C.     Habeas Corpus Proceedings

      In June 2012, Petitioner filed the present § 2254 petition, raising one claim

for relief. He alleged that the FDOC singled him out for a “re-audit” and

retroactively cancelled his basic gain-time credits in violation of the “Ex Post

Facto and Equal Protection Clauses of the U.S. Constitution.” He further asserted


                                           4
              Case: 14-14432     Date Filed: 12/28/2015   Page: 5 of 8


in a single sentence that “it should go without saying” that he had a “liberty

interest” under the Fourteenth Amendment and Wolff v. McDonnell, 418 U.S. 539

(1974), in the basic gain-time credits that he was correctly awarded in 1995.

      The district court denied the § 2254 petition, concluding that the cancellation

of Petitioner’s basic gain-time credits did not violate the Ex Post Facto Clause.

The district court explained that the revision to the basic gain-time statute—which

eliminated basic gain-time for offenses committed after January 1, 1994—was not

retroactively applied to Petitioner because the statute was revised before

Petitioner’s offenses ended. Because Petitioner was not legally entitled to accrue

basic gain-time, he did not have any legally enforceable right based on the FDOC’s

initial error in awarding him those credits.

      Petitioner appealed and we subsequently granted a certificate of

appealability on the following issue:

      Whether the district court committed error in violation of Clisby v.
      Jones, 960 F.2d 925, 936 (11th Cir. 1992) (en banc), by failing to
      address [Petitioner’s] claim that the [FDOC] violated the Due Process
      Clause of the U.S. Constitution when it retroactively cancelled his
      basic gain-time based on the Florida Supreme Court opinion Young v.
      Moore, 820 So. 2d 901, 903 n.4 (Fla. 2002)?

II. DISCUSSION

      We review de novo a district court’s denial of a habeas petition under

§ 2254. Madison v. Comm’r, Ala. Dep’t of Corrs., 761 F.3d 1240, 1245 (11th Cir.



                                           5
               Case: 14-14432     Date Filed: 12/28/2015     Page: 6 of 8


2014). We also review de novo legal issues presented in a certificate of

appealability. Dupree v. Warden, 715 F.3d 1295, 1298 (11th Cir. 2013).

       Clisby requires the district court to resolve all claims for relief raised by a

habeas petitioner, regardless of whether the district court grants or denies relief.

See Clisby, 960 F.2d at 936. Thus, if the district court fails to address all claims

raised by a petitioner, we “will vacate the district court’s judgment without

prejudice and remand the case for consideration of all remaining claims.” Id. at

938.

       For purposes of Clisby, a claim for relief “is any allegation of a

constitutional violation.” Id. at 936. Although we liberally construe habeas

petitions filed pro se, we require a habeas petitioner to “present a claim in clear

and simple language such that the district court may not misunderstand it.”

Dupree, 715 F.3d at 1299; Smith v. Sec’y, Dept. of Corrs., 572 F.3d 1327, 1352

(11th Cir. 2009) (stating that a claim must be adequately presented to the district

court). In Smith, we determined that a petitioner did not adequately present a claim

to the district court where he mentioned it in one sentence in his 116-page habeas

petition without any citation to authority, and also failed to reference it in his

combined 123-page supporting memoranda of law. Smith, 572 F.3d at 1352.

Conversely, in Dupree, we concluded that two sentences within a 15-page

supporting memorandum of law were sufficient to raise an ineffective-assistance-


                                            6
              Case: 14-14432     Date Filed: 12/28/2015    Page: 7 of 8


of-counsel claim, where the petitioner stated in his habeas petition that his

ineffective-assistance claims were raised in his supporting memorandum of law.

Dupree, 715 F.3d at 1299.

      Here, we conclude that the district court violated Clisby by failing to address

Petitioner’s claim that the FDOC’s cancellation of his basic gain-time violated his

due process rights. In his § 2254 petition, Petitioner stated that he had a “liberty

interest” in his basic gain-time credit under the Fourteenth Amendment and the

Supreme Court’s decision in Wolff. Although Petitioner did not explicitly state that

he was raising a due process claim—as he did with his claims under the Equal

Protection and Ex Post Facto Clauses—construing his petition liberally, his

statement adequately presented a claim that the cancellation of his basic gain-time

credits violated his due process rights. See Dupree, 715 F.3d at 1299; see also

Wolff, 418 U.S. at 542–43, 553–58 (considering a due process challenge to prison

disciplinary proceedings for loss of good-time credit raised in a 42 U.S.C. § 1983

complaint); Morrissey v. Brewer, 408 U.S. 471, 481 (1972) (referring to the

“liberty” language of the Fourteenth Amendment’s Due Process Clause).

      Moreover, Petitioner’s § 2254 petition was only 14 pages long, was filed on

the habeas petition form, and included just seven short paragraphs describing his

proposed ground for relief. He also did not file any supporting memoranda of law.

Thus, Petitioner’s one-sentence reference to his “liberty interest” in his gain-time


                                           7
                 Case: 14-14432   Date Filed: 12/28/2015   Page: 8 of 8


credits was far more like the claim we considered adequately presented in Dupree,

than the one we concluded was not adequately presented in Smith. See Dupree,
715 F.3d at 1299; Smith, 572 F.3d at 1352. In sum, Petitioner’s statement

regarding his “liberty interest” in his gain-time credits presented the claim in a way

that the district court could understand it. See Dupree, 715 F.3d at 1299. Indeed,

in its response to Petitioner’s habeas petition, the Respondent asserted that

Petitioner was raising a claim under the Due Process and Ex Post Facto Clauses.

      Because the district court did not resolve this claim, it erred under Clisby.

See Clisby, 960 F.2d at 936. Accordingly, we vacate the judgment without

prejudice and remand the case to the district court to consider Petitioner’s due

process claim.

      VACATED AND REMANDED.




                                          8